DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-15, 21, 24, and 25 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claims 1-15, 21, 24, and 25: Independent claims 1 and 14 each recite the limitations “acrylic monomer” and “acrylic oligomer.”  These terms are indefinite in view of the claim language and how the terms are described in the original disclosure.  Specifically, it is unclear from the original disclosure which compounds are monomers and which compounds are oligomers.  In particular, Tables 3 and 4 on pages 15 and 16 identify numerous acrylate compounds.  These acrylate compounds all have between one and four acrylate groups.  They all have molecular weights between 226 and 650.  The caption for Table 4 refers to the compounds as “preferred monomers and oligomers for use in the primers of the present invention.”  However, it is unclear which of the compounds applicant considers to be monomers and which compounds applicant considers to be oligomers.  The distinction would also not be apparent to one of ordinary skill in the art.  Thus, the claim terms “acrylic monomer” and “acrylic oligomer” are indefinite when read in light of the specification.
Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C.  § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1-13 and 24 are rejected under pre-AIA  35 U.S.C. § 102(b) as being anticipated by US 2005/0208423 (“Mitsumoto”).
Considering Claims 1, 2, and 11: Mitsumoto teaches a mixture that comprises 0.162 grams of ethoxylated trimethylolpropane triacrylate having the following structure:

    PNG
    media_image1.png
    221
    583
    media_image1.png
    Greyscale
.
(Mitsumoto, page 31, Table 2, Example 5; page 30, compound 5).  It is calculated that the ethoxylated trimethylolpropane triacrylate of Mitsumoto has nine C-O-C groups per molecule, three C=C groups per molecule, and a molecular weight of about 490.5 g/mol.  This compound reads on component (a) of claim 1.  Mitsumoto further teaches that the composition comprises 0.081 grams of a polyethylene glycol diacrylate having the following structure:

    PNG
    media_image2.png
    106
    544
    media_image2.png
    Greyscale
.
(Id. page 31, Table 2, Example 5; page 30, compound 3).  It is calculated that the polyethylene glycol diacrylate of Mitsumoto has ten C-O-C groups per molecule, two C=C groups per molecule, and a molecular weight of about 522.59 g/mol.  This compound reads on component (b) of claim 1.  Based on the amounts of the compounds present, their functional group contents, and their molecular weights, it is calculated that the ratio of C-O-C to C=C functionality in the sum of the two components is about 3.5 to 1.  This value falls within the claimed range of “greater than 1.8” of claim 1 and “greater than 2.0” of claim 2.  Mitsumoto teaches that the mixture is photosensitive (i.e., energy curable).  (Id. ¶ 0278). 
Considering Claims 3-10, 12, and 13: Mitsumoto does not expressly teach that the mixture exhibits the gloss-when-cured, brilliance index, relative viscosity, reflectance, surface tension, relative gloss reduction, relative gloss difference, and viscosity recited by claims 3-10, 12, and 13.  Consequently, the examiner recognizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches a product prepared with all of the claimed ingredients in the substantially similar amounts as inventive examples of the present specification (see page 13, examples 1 and 4 of the present specification).  According to the original disclosure, the inventive examples substantially achieve the claimed properties recited by present claims 3-10, 12, and 13.  Therefore, one of ordinary skill in the art would have a reasonable expectation that the properties recited by claims 3-10, 12, and 13 would necessarily flow from a mixture of components in substantially the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 24: Mitsumoto teaches that the “EO chain-containing polymerizable compound” is a mixture of the triacrylate and diacrylate.  (Mitsumoto, page 31, Table 2, Example 5).  This “compound,” as Mitsumoto terms the mixture, does not contain any solvent.  While Mitsumoto teaches at ¶ 0278 that this “compound” is combined with other components that include the solvent methyl ethyl ketone, the mixture of the triacrylate and diacrylate shown at page 31, Table 2, Example 5, exists as a distinct composition prior to the combination.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. § 103(c) and potential pre-AIA  35 U.S.C. § 102(e), (f), or (g) prior art under pre-AIA  35 U.S.C. § 103(a).
Claim 21 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over US 2005/0208423 (“Mitsumoto”), as applied above to claim 1.
Considering Claim 21: The teachings of Mitsumoto are discussed above with respect to the anticipation rejection of claim 1.
	The ethoxylated trimethylolpropane triacrylate of Mitsumoto reads on the “ethoxylated trimethylolpropane tri-acrylate” of claim 1.  (Mitsumoto, page 31, Table 2, Example 5; page 30, compound 5).
It appears that the polyethylene glycol diacrylate taught by Mitsumoto as the component of Example 5 shown at Table 2 is a homolog of “polyethyleneglycol (200) di-acrylate” of claim 21.  In particular, it appears that the difference between the polyethylene glycol component of the diacrylate of Mitsumoto has a different number of ethyleneoxy repeat units than the “polyethylene glycol (200)” component of the “polyethyleneglycol (200) di-acrylate” of claim 21.  However, compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  See MPEP § 2144.09.  In the present case, one of ordinary skill in the art would reasonably expect that the polyethylene glycol diacrylate of Mitsumoto would have a similar structure and utility as the “polyethyleneglycol (200) di-acrylate” because the two compounds are homologs that differ only in the number of ethyleneoxy repeat units.  Mitsumoto is analogous art because it is concerned with the same field of endeavor as the claimed invention, namely printing and printing processes.  It would have been obvious to one of ordinary skill in the art before the time of the present invention to have replaced the polyethylene glycol diacrylate taught by Mitsumoto with “polyethyleneglycol (200) di-acrylate” and the motivation to have done so would have been that one of ordinary skill would reasonably expect the two compounds to exhibit similar functions in the composition of Mitsumoto.
Claims 22, 23, and 26 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable US 2005/0208423 (“Mitsumoto”).
Considering Claims 22 and 23: Mitsumoto teaches a mixture that comprises 0.162 grams of ethoxylated trimethylolpropane triacrylate having the following structure:

    PNG
    media_image1.png
    221
    583
    media_image1.png
    Greyscale
.
(Mitsumoto, page 31, Table 2, Example 5; page 30, compound 5).  It is calculated that the ethoxylated trimethylolpropane triacrylate of Mitsumoto has nine C-O-C groups per molecule, three C=C groups per molecule, and a molecular weight of about 490.5 g/mol.  This compound reads the “ethoxylated trimethylolpropane tri-acrylate” of claim 22.  Mitsumoto further teaches that the composition comprises 0.081 grams of a polyethylene glycol diacrylate having the following structure:

    PNG
    media_image2.png
    106
    544
    media_image2.png
    Greyscale
.
(Id. page 31, Table 2, Example 5; page 30, compound 3).  It is calculated that the polyethylene glycol diacrylate of Mitsumoto has ten C-O-C groups per molecule, two C=C groups per molecule, and a molecular weight of about 522.59 g/mol.  Based on the amounts of the compounds present, their functional group contents, and their molecular weights, it is calculated that the ratio of C-O-C to C=C functionality in the sum of the two components is about 3.5 to 1.  This value falls within the claimed range of “greater than 1.6” of claim 22 and “greater than 2.0” of claim 23.  Mitsumoto teaches that the mixture is photosensitive (i.e., energy curable).  (Id. ¶ 0278).
It appears that the polyethylene glycol diacrylate taught by Mitsumoto as the component of Example 5 shown at Table 2 is a homolog of “polyethyleneglycol (200) di-acrylate” of claim 22.  In particular, it appears that the difference between the polyethylene glycol component of the diacrylate of Mitsumoto has a different number of ethyleneoxy repeat units than the “polyethylene glycol (200)” component of the “polyethyleneglycol (200) di-acrylate” of claim 22.  However, compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  See MPEP § 2144.09.  In the present case, one of ordinary skill in the art would reasonably expect that the polyethylene glycol diacrylate of Mitsumoto would have a similar structure and utility as the “polyethyleneglycol (200) di-acrylate” because the two compounds are homologs that differ only in the number of ethyleneoxy repeat units.  Mitsumoto is analogous art because it is concerned with the same field of endeavor as the claimed invention, namely printing and printing processes.  It would have been obvious to one of ordinary skill in the art before the time of the present invention to have replaced the polyethylene glycol diacrylate taught by Mitsumoto with “polyethyleneglycol (200) di-acrylate” and the motivation to have done so would have been that one of ordinary skill would reasonably expect the two compounds to exhibit similar functions in the composition of Mitsumoto.
Considering Claim 26: Mitsumoto teaches that the “EO chain-containing polymerizable compound” is a mixture of the triacrylate and diacrylate.  (Mitsumoto, page 31, Table 2, Example 5).  This “compound,” as Mitsumoto terms the mixture, does not contain any solvent.  While Mitsumoto teaches at ¶ 0278 that this “compound” is combined with other components that include the solvent methyl ethyl ketone, the mixture of the triacrylate and diacrylate shown at page 31, Table 2, Example 5, exists as a distinct composition prior to the combination.
Terminal Disclaimer
The terminal disclaimer dated March 23, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,414,922 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments in the remarks dated March 23, 2021, have been fully considered, and the examiner responds as follows.
A) On pages 8 and 9 of the remarks, applicant discusses the indefinitness rejection.  Applicant indicates that listing that only monomers are present in a claim could create confusion as to whether the monomers contain some dimerized material.  This statement has been fully considered.  The examiner is maintaining the indefinitness rejection of claims 1 and 14 and the claims that depend from these claim for the reasons set forth above in the rejection.  With respect to new claim 21, the examiner recognizes that applicant has set forth specific acrylate components.  However, claim 21 remains indefinite because the scope of the claim terms “acrylic monomer” and “acrylic oligomer” remain unclear.  Claim 22 is not rejected on this ground because it does not recite the terms “acrylic monomer” and “acrylic oligomer.”
B) On pages 9-12 of the remarks, applicant argues that the anticipation rejection of the claims over Mitsumoto should be withdrawn because Mitsumoto does not teach that the composition of Mitsumoto is used as a primer.  Applicant further argues that the composition of Mitsumoto is different from the present invention because the composition of Mitsumoto contains a solvent.  These arguments have been fully considered but are not found to be persuasive.  
With respect to the argument that Mitsumoto does not teach that the composition is a primer, the examiner notes that this limitation appears in the preamble of claim 1.  The term “primer” is referred to in the body of the claim only to mean the claimed composition.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); see MPEP § 2111.02(II).  In the present case the body of claim 1 contains all of the structural limitations of the claimed composition.  The term “primer” indicates that the intended use of the composition is as a primer.  Accordingly, the term “primer” is not considered a limitation and is not given weight in claim construction.
With respect to the solvent used by Mitsumoto, applicant’s argument appears relevant only with respect to the dependent claims that require less than 500 ppm of solvent.  Mitsumoto teaches that the “EO chain-containing polymerizable compound” is a mixture of the triacrylate and diacrylate.  (Mitsumoto, page 31, Table 2, Example 5).  This “compound,” as Mitsumoto terms the mixture, does not contain any solvent.  While Mitsumoto teaches at ¶ 0278 that this “compound” is combined with other components that include the solvent methyl ethyl ketone, the mixture of the triacrylate and diacrylate shown at page 31, Table 2, Example 5, exists as a distinct composition prior to the combination.
C) On pages 12 and 13 of the remarks, applicant argues that the obviousness rejection of claims 14 and 15 set forth in the prior Office Action should be withdrawn because one of ordinary skill would not have been motivated to combine the references in the manner suggested by the examiner in the prior Office Action with a reasonable expectation of success of achieving the printed article of claim 14.  The examiner has fully considered applicant’s argument and finds them to be persuasive.  The rejection of claims 14 and 15 as obvious over US 2007/0076069 (“Edwards”) in view of Mitsumoto is withdrawn in view of applicant’s arguments.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767